Slip Op. 13-104

                UNITED STATES COURT OF INTERNATIONAL TRADE

  UNION STEEL,

                         Plaintiff,

                 and

  WHIRLPOOL CORPORATION,

                         Plaintiff-Intervenor,
                                                             Before: Timothy C. Stanceu, Judge
                 v.
                                                             Court No. 09-00130
  UNITED STATES,

                         Defendant,

                 and

  UNITED STATES STEEL CORPORATION
  and NUCOR CORPORATION,

                         Defendant-Intervenors.


                                          JUDGMENT

       Upon the parties’ Stipulation of Dismissal of Count One (Zeroing) of the Complaint

(July 10, 2013), ECF No. 148, in accordance with the Opinion and Order issued in this case on

April 25, 2012, Slip Op. 12-56, ECF No. 131, upon consideration of all papers and proceedings

had herein, and upon due deliberation, it is hereby

       ORDERED that the Final Results of Redetermination pursuant to Remand (July 15,
2011), ECF No. 115, be, and hereby are, affirmed; and it is further

        ORDERED that entries of merchandise that are the subject of this litigation shall be
liquidated in accordance with the final court decision in this action.

                                                      /s/ Timothy C. Stanceu
                                                      Timothy C. Stanceu
                                                      Judge
Dated: August 8, 2013
       New York, New York